--------------------------------------------------------------------------------

Exhibit 10.1
 
WAIVER AND AMENDMENT AGREEMENT
 
This Waiver and Amendment Agreement ("Agreement") is made and entered into as of
September 14, 2016 (“Effective Date”), among RiceBran Technologies, a California
corporation (“Borrower”), NutraCea, LLC (“NutraCea”), Rice Rx, LLC (“Rice”),
Rice Science LLC (“Rice Science”), SRB-MERM, LLC (“MERM”), SRB-LC, LLC (“LC”),
SRB-MT, LLC (“MT”), SRB-WS, LLC (“WS”) SRB-IP, LLC (“IP”), each of the foregoing
a Delaware limited liability company, Healthy Natural, Inc., a Nevada
corporation (“H&N”), The RiceX Company, a Delaware corporation, (“RiceX”) and
RiceX Nutrients, Inc., a Montana corporation (“Nutrients,” and together with
NutraCea, Rice, Rice Science, MERM, LC, MT, WS, IP, H&N and RiceX, each a 
“Guarantor” and collectively, the “Guarantors”, and Borrower and Guarantors are
collectively referred to as the “Grantors”) and Full Circle Capital Corporation,
a Maryland corporation ("Agent" and a “Lender”).


Recitals:



A.
The Grantors, the Lender and the Agent are parties to that certain Loan,
Guarantee and Security Agreement dated as of May 12, 2015 (as amended from time
to time, including the amendments effected pursuant to a Forbearance and
Amendment Agreement (“Forbearance Agreement”) dated October 1, 2015, a Waiver
and Amendment Agreement (“Waiver Agreement”) dated February 12, 2016 and an
Amendment Agreement (“Amendment Agreement”) dated June 22, 2016, the "Loan
Agreement"), pursuant to which the Agent and Lender extended a secured lending
facility to the Borrower.




B.
Grantors acknowledge that the Borrower has informed the Agent that it
anticipates to be in Default under Section 6 and Items 21(a), (b), (c) and (f)
of the Schedule to the Loan Agreement for failure to comply with (i) the Total
Debt to Adjusted EBITDA covenant for the periods ending in the quarter ending
September 30, 2016 and any periods thereafter that end before December 31, 2016
(all such periods, the “Applicable Periods”) (ii) the Senior Debt to Adjusted
EBITDA covenant for the Applicable Periods, (iii) the Adjusted EBITDA to Fixed
Charges covenant for the Applicable Periods, and (iv) Max Leverage Ratio for the
Applicable Periods (the “Potential Defaults”).




C.
On May 12, 2015, Borrower issued to Lender and Agent a warrant to purchase
300,000 shares of Company common stock (“Warrant”), and the parties desire to
reduce the per share exercise thereof to $1.60.




D.
Grantors have requested that Agent and Lender amend and waive certain provisions
of the Loan Agreement in order to address the Potential Defaults as provided
herein.



NOW, THEREFORE, intending to be legally bound, the parties hereto covenant and
agree as follows:


Section 1.          Recitals.
 

--------------------------------------------------------------------------------

1.1       The Recitals set forth above are hereby made a part of this Agreement
as if fully set forth herein below.


Section 2.           Use of Terms; Definitions.


2.1       Capitalized terms used herein (including the Recitals above) shall
have the same meaning ascribed thereto in the Loan Agreement unless otherwise
specified herein.


Section 3.           Waiver of Financial Covenants.


3.1       Agent and Lender hereby waive any Defaults under the Loan Documents
that occurred on or prior to the Effective Date.


3.2       Agent and Lender hereby waive the Potential Defaults and the Grantors’
obligations to comply with Items 21(a), (b), (c) and (f) of the Schedule for the
Applicable Periods.  The parties understand and agree that the waiver set forth
in this Section 3.2 shall not apply with respect to (i) financial covenants
under the Loan Agreement that are tested as of December 31, 2016 or (ii) periods
ending after December 31, 2016.


Section 4.           Amendments to the Loan Agreement.


4.1       Item 21(e) of the Schedule is hereby amended and restated in its
entirety as follows:


“Minimum Liquidity. For the periods from February 1, 2016 through the December
30, 2016 (such later date, the “Liquidity Trigger Date”), the Grantors shall at
all times maintain cash on hand, including availability under the Revolving
Commitment, of not less than $1,275,000, provided that at least $525,000 of such
amount must be in the form of cash on hand.  From and after the Liquidity
Trigger Date, the Grantors shall at all times maintain cash on hand, including
availability under the Revolving Commitment, of not less than $2,000,000,
provided that at least $1,000,000 of such amount must be in the form of cash on
hand.”


4.2       Item 21(g) of the Schedule is hereby amended and restated in its
entirety to read as follows:


“(g)     Monthly Adjusted EBITDA:  Borrower shall maintain at all times, on a
consolidated basis, an average of the Monthly Adjusted EBITDA of not less than
$100,000 for each consecutive three (3) month period beginning on the first day
of each month of calendar year 2016.  Borrower shall submit to Lender its
Monthly Adjusted EBITDA as soon as available, and in any case not later than
twenty (20) days after the end of each month. The average of the Monthly
Adjusted EBITDA shall be calculated by adding the Monthly Adjusted EBITDA for
the three months in the applicable period and dividing that sum by three (3).”
 
Section 5.           Borrower Payments.


5.1       Without limitation to any other obligation under this Agreement, the
Loan Agreement or the other Loan Documents, in consideration of Agent and Lender
agreeing to the waivers and amendments contained herein, the Borrower hereby
agrees to pay a one-time extension fee to Agent and Lender in the aggregate
amount of Two Hundred Twenty Five Thousand Dollars ($225,000.00).  Such
extension fee shall be paid by increasing, as of the Effective Date, the
principal amount outstanding under the Revolving Loan by $225,000.  Such
increase in the principal amount shall constitute a draw under the Revolving
Loan.
 

--------------------------------------------------------------------------------

Section 6.           Warrant Adjustment.  Pursuant to Section 2(a) of the
Warrant, Borrower hereby reduces the per share exercise price of the Warrant
from $1.85 to $1.60 for the remainder of the term of the Warrant.


Section 7.           Acknowledgments.


7.1       (a)  Acknowledgement of Obligations.  Grantors hereby acknowledge,
confirm and agree that as of the day immediately before the Effective Date,
Borrower is indebted to Agent and Lender for Loans and other financial
accommodations under the Loan Documents in the following principal amounts:
 
Revolving Loan:
 
$
1,586,765.87
 
Term Loan:
 
$
1,500,000.00
 

 
All such obligations under the Loan Agreement owing by Borrower together with
interest accrued and accruing thereon, and all fees, costs, expenses and other
charges now or hereafter payable by Borrower to Agent and Lender, are
unconditionally owing by Borrower to Lender, without offset, defense or
counterclaim of any kind, nature or description whatsoever.


(b)          Binding Effect of Documents.  Grantors hereby acknowledge, confirm
and agree that: (i) each of the Loan Documents to which a party have been duly
executed and delivered to Agent and Lender thereto by Grantors, and each is in
full force and effect as of the Effective Date, (ii) the agreements and
obligations of Grantors contained in the Loan Documents and in this Agreement
constitute the legal, valid and binding obligations of Grantors, enforceable
against Grantors in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law), and Grantors have no valid defense to the
enforcement of the obligations under the Loan Agreement and (iii)  Agent and
Lender are and shall be entitled to the rights, remedies and benefits provided
for in the Loan Documents and under applicable law or at equity.


Section 8.          Covenants, Representations and Acknowledgments of Grantors.


8.1       Each Grantor does hereby ratify, confirm and reaffirm all of the terms
and conditions of the Loan Agreement, and the other Loan Documents, to which
each are a party, in each case as such documents are amended and waived hereby;
and the Grantors further agree that each continues to be bound by the terms and
conditions thereof.


8.2       Each Grantor does hereby ratify, confirm and reaffirm, without
condition, all liens and security interests in the collateral granted to the
Lender pursuant to the Loan Documents; and all such liens and security interests
shall continue to secure the Obligations as first priority liens (subject to
Permitted Liens).
 

--------------------------------------------------------------------------------

8.3       Each Grantor represents and warrants to the Lender and the Agent that,
except as set forth in Borrower’s reports, schedules, forms, statements and
other documents publicly filed by Borrower with the United States Securities and
Exchange Commission:
 
(a)          this Agreement has been duly executed and delivered by each Grantor
and constitutes the legal, valid and binding obligation of the Grantors
enforceable in accordance with its terms;


(b)          the representations and warranties set forth within the Loan
Agreement and the other Loan Documents continue to be true and correct in all
material respects as of the date of this Agreement, except those changes
resulting from the passage of time and those changes consented to by the Lender
and the Agent, if any;


(c)          Each Grantor has not suffered a material adverse change with
respect to its assets, business, operations or financial condition since the
Closing Date, other than the material adverse changes subject to written Agent
forbearance or waiver; and


(d)          the execution and delivery of this Agreement have been duly
authorized by all necessary action by the Grantors.


8.4       Other Covenants.  Each Grantor covenants and agrees to:


(a)          take any and all commercially reasonable actions of any kind or
nature whatsoever, either directly or indirectly, that are necessary to prevent
Lender from suffering a loss with respect to the Obligations or being deprived
of the Collateral, or of any rights or remedies of Agent with respect to the
Term Loan and the Loan Documents in the event of a Default by Grantors under any
other Loan Documents (or the ability to exercise such any rights or remedies);
and


(b)          use commercially reasonable efforts to preserve all assets of the
Grantors, except in the ordinary course of Grantor’s business.


Section 9.           Conditions Precedent.  This Agreement shall be effective as
of the date hereof provided that on the date of execution of this Agreement each
of the following conditions has been satisfied:


9.1       Contemporaneously with or prior to the execution hereof, each Grantor
shall deliver, or cause to be delivered, to the Agent and the Lenders such other
documents reasonably required by counsel for the Agent in connection with the
transactions contemplated by this Agreement.


9.2       The Agent for the benefit of the Lender shall continue to have a first
priority lien (subject to Permitted Liens) on and security interest in the
collateral described in the Loan Agreement.
 

--------------------------------------------------------------------------------

9.3       All legal details and proceedings in connection with the transactions
contemplated by this Agreement shall be satisfactory to counsel for the Agent,
and the Agent shall have received all such originals or copies of such documents
as the Agent may request.


9.4       Borrower shall have paid to the Agent its expenses associated with
this Agreement, including reasonable fees and expenses of counsel.  At the
request of the Borrower, the Agent will confirm that the conditions under this
Section 9 were met to its satisfaction and this Agreement became effective.


Section 10.         Reservation of Rights.


10.1     Each Grantor acknowledges and agrees that Agent and Lender (i) have not
acquiesced to any noncompliance by the Borrower with the exact terms of the Loan
Agreement relating to any Default except as expressly set forth herein and in
the Forbearance Agreement, the Waiver Agreement and the Amendment Agreement,
(ii) intend to strictly enforce the terms of the Loan Agreement and the Loan
Documents (as amended and waived hereby), in the exercise of Agent’s and
Lender’s sole and absolute discretion, and (iii) hereby reserve all rights,
powers and remedies under the Loan Agreement and the other Loan Documents with
respect to any noncompliance with the terms of the Loan Agreement or any of the
other Loan Documents. Agent, in its discretion, may honor requests by the
Borrower for advances pursuant to the Loan Agreement, but in no event shall
Agent’s honoring of any such requests be deemed a waiver of any Default that may
occur or exist. Each Grantor acknowledges and agrees that advances and other
extensions of credit made by Agent to or for the benefit of the Borrower and
Grantor have been made in reliance upon, and are consideration for, among other
things, the covenants, agreements, representations and warranties of the
Grantors herein.


Section 11.         Miscellaneous.


11.1     This Agreement shall be construed in accordance with, and governed by
the internal laws of, the State of New York without giving effect to its
conflict of laws principles.


11.2     This Agreement shall inure to the benefit of, and shall be binding
upon, the respective successors and assigns of the Grantors, the Lender and the
Agent. The Grantors may not assign any of its rights or obligations hereunder
without the prior written consent of the Agent.


11.3     This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument.


11.4     All notices, communications, agreements, certificates, documents or
other instruments executed and delivered after the execution and delivery of
this Agreement may refer to the Loan Agreement without making specific reference
to this Agreement, but nevertheless all such references shall include this
Agreement unless the context requires otherwise.


11.5     Each Grantor hereby ratifies and reaffirms the Loan Agreement and all
of its obligations and liabilities thereunder.  Borrower acknowledges and agrees
that all terms and provisions, covenants and conditions of this Agreement shall
be and remain in full force and effect and constitute the legal, valid, binding
and enforceable obligations of the Grantors.  Borrower shall pay to Agent all
costs and expenses, including legal fees, incurred by Agent in connection with
preparation, negotiation and closing of this Agreement.
 

--------------------------------------------------------------------------------

11.6     This Agreement is not intended to be, nor shall it be construed to
create, a novation or accord and satisfaction, and the Loan Agreement, as
amended hereby, shall remain in full force and effect.  Notwithstanding any
prior mutual temporary disregard of any of the terms of the Loan Agreement, the
parties agree that the term of each of the Loan Agreement shall be strictly
adhered to on and after the date hereof, except as expressly modified or waived
by this Agreement, the Forbearance Agreement, the Waiver Agreement and the
Amendment Agreement.


11.7     To induce Agent to enter into this Agreement, each Grantor hereby
releases, acquits, and forever discharges Agent and the Lender and their
respective officers, directors, agents, employees, successors and assigns (the
“Released Parties”), from all liabilities, claims, demands, actions or causes of
action of any kind (if any there be) arising on or before the date of this
Agreement, whether absolute or contingent, due or to become due, disputed or
undisputed, liquidated or unliquidated, at law or in equity, or known or
unknown, that any one or more of them now have or ever have had against the
Released Parties, whether arising under or in connection with the Loan Agreement
or otherwise.


11.8     Each Grantor hereby waives the benefit of any statute of limitations
that might otherwise bar the recovery of any of the Obligations from any one or
more of them.


11.9     Except as specifically set forth herein, neither this Agreement,
Lenders’ continued making of loans or other extensions of credit at any time
extended to Borrower in accordance with the Loan Agreement shall be deemed a
waiver of or consent to any Default.


11.10   Nothing in this Agreement shall be construed to alter the existing
debtor-creditor relationship between Grantors and Lender.  This Agreement is not
intended, nor shall it be construed, to create a partnership or join venture
relationship between or among any of the parties hereto.  No Person other than a
party hereto is intended to be a beneficiary hereof and no Person other than a
party hereto shall be authorized to rely upon or enforce the contents of this
Agreement.


11.11   Any provision of this Agreement held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Agreement and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.


11.12   Any reference to the Loan Agreement contained in any document,
instrument or agreement executed in connection with the Loan Agreement, shall be
deemed to be a reference to the Loan Agreement as modified or waived by this
Agreement.


11.13   This Agreement is a Loan Document.


11.14   In the event there is a conflict between the terms of this Agreement and
the other Loan Documents, the terms of this Agreement shall control.


[Signature Page Follows]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantors, Agent and Lender have executed this Agreement as
of the day and year first above written.
 

GRANTORS:    RICEBRAN TECHNOLOGIES

 
By:
/s/ Jerry Dale Belt
 
Jerry Dale Belt,
 
Chief Financial Officer

 
NUTRACEA, LLC,
RICE RX, LLC,
RICE SCIENCE LLC,
SRB-MERM, LLC,
SRB-LC, LLC,
SRB-MT, LLC,
SRB-WS, LLC,
SRB-IP, LLC,
HEALTHY NATURAL, INC.,
HEALTHY NATURAL, INC., and
RICEX NUTRIENT, INC.

 
By:
/s/ Jerry Dale Belt
 
Jerry Dale Belt,
 
Authorized Signatory for each entity






--------------------------------------------------------------------------------

Agreed to and accepted this 14th day of September, 2016.
 
AGENT AND LENDER
 
FULL CIRCLE CAPITAL CORPORATION
 
By:/s/ Gregg J. Felton
Name: Gregg J. Felton
Title:   President & CEO





--------------------------------------------------------------------------------